Citation Nr: 0316911	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  96-05 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to assignment of an evaluation in excess of 20 
percent for right arm neuropathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION


The veteran had active duty service from February 1978 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for right arm 
neuropathy.  The veteran appealed the assignment of an 
initial 10 percent rating.  The veteran testified at a 
personal hearing at the RO in September 1993.  This issue 
presented was remanded by the Board in June 1998.  

In June 1998, there were three issues before the Board:  
entitlement to an evaluation in excess of 10 percent for 
right arm neuropathy from August 9, 1990, to January 17, 
1992; entitlement to an evaluation in excess of 20 percent 
for right arm neuropathy from January 17, 1992 and; 
entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right great toe.  The Board 
granted a 20 percent rating for service-connected residuals 
of a fracture of the right great toe and  remanded the two 
issues involving the veteran's service-connected right arm 
neuropathy for further development. 

In a March 2003 rating action, the RO granted a 20 percent 
rating for service-connected right arm neuropathy, effective 
from August 9, 1990 (the effective date of the grant of 
service connection).  As such, the two issues on appeal at 
the time of the June 1998 Board remand have now been 
effectively merged into the issue of entitlement to 
assignment of an evaluation in excess of 20 percent.  


FINDING OF FACT

The veteran's service-connected right arm neuropathy is 
manifested by subjective complaints of pain, spasms, and 
decreased feeling in his right fingers, except his thumb; 
clinical findings demonstrate decreased right muscle mass 
forearm size, decreased vibratory sense from his right elbow 
to the fingers on the right, clumsiness with picking up a 
small object with his thumb and all fingers on the right, and 
EMG revealed chronic and acute denervation in median 
innervated muscles from pronator teres to abductor pollicis 
brevis.  


CONCLUSION OF LAW

The criteria for entitlement to assignment of a disability 
rating of 40 percent, but no higher, for the veteran's 
service-connected right arm neuropathy have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.124a, and Code 8515 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
increased rating.  The discussions in the rating decisions, 
statements of the case, and supplemental statement of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a November 2002 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran responded 
after receiving the November 2002 VCAA letter by written 
statement received by the RO in June 2003.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, private medical records, VA 
examinations October 1990, October 1993, and December 1997, 
and numerous lay statements.  As the record shows that the 
veteran has been afforded VA examinations in connection with 
his claim, the requirements of 38 C.F.R. § 3.159(c)(4) (2002) 
have been met.  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right arm neuropathy 
warrants a higher disability rating.  Disability ratings are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Since the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his right arm neuropathy is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's service-connected right arm neuropathy has been 
rated by the RO under the provisions of Diagnostic Code 8515.  
Under this regulatory provision, a 20 percent evaluation is 
warranted for moderate incomplete paralysis of the median 
nerve of the minor upper extremity.  An evaluation of 40 
percent is warranted for severe, incomplete paralysis of the 
minor upper extremity.  A 60 percent evaluation requires 
complete paralysis manifested by the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb at right angles to palm; flexion of wrist 
weakened; and pain with trophic disturbances.  38 C.F.R. § 
4.124a, Diagnostic Code 8515.

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration. When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a, Note.  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

Evaluation of neurological conditions is ordinarily to be 
accomplished in proportion to the impairment of motor, 
sensory or mental function.  In the rating of peripheral 
nerve injuries and their residuals, attention is accorded to 
the site and character of the injury, the relative impairment 
in motor function, trophic changes or sensory disturbances.  
38 C.F.R. § 4.120.

The veteran's essential argument is that his service-
connected right arm neuropathy warrants a higher rating.  In 
his testimony at his September 1993 personal hearing, the 
veteran stated that his right arm neuropathy is manifested by 
constant pain, muscle spasms, and no feeling at the tip of 
his fingers.  He also testified that he could not straighten 
his hands all the way and has difficulty sleeping.  The 
veteran's testimony is supported by the numerous lay witness 
written statements dated August and September 1993, which 
indicated that the veteran experienced constant pain in his 
right arm, has difficulty lifting objects with his right arm, 
and has difficulty performing his work duties.    

A review of the medical records shows that the veteran was 
given a VA examination in October 1990.  The examiner 
indicated that the veteran stated that the veteran is left-
handed.  The veteran injured his right arm in service and 
despite therapy, resulted in inadequate return of function of 
the right hand.  The veteran underwent surgery on his right 
arm in service and had some return of strength in the right 
arm.  Examination revealed moderate weakness of dorsiflexion 
interphalangeal joint about 15 degrees and had some slight 
weakness of approximation of the first to the second digit.  
Neurological examination showed that the veteran could not 
completely extend his fist on the right.  Grip was 3/5 (5 
being full strength) on the right, compared to the left.  The 
diagnoses were radial neuropathy, right with sensory loss and 
slight contraction of first, second, and third fingers.   

Private medical records from Anne Brooks, D.O. from August 
1991 to June 1993, and a medical report from Roy Tyrere, M.D. 
dated May 1993, show that the veteran continued to complain 
of chronic muscle spasms and pain in the right arm and hand.  
The May 1993 report indicated that the veteran had a partial, 
incomplete, right median nerve neuropathy, post-traumatic, 
remore, with a possible painful neuroma.  

VA hospital report in August 1993 indicated that the veteran 
underwent a median nerve neurolysis and exploration of the 
right upper extremity.  VA examination report in October 1993 
showed that the veteran continued to complain of pain and 
spasms in the right forearm, which have not been relieved by 
his recent operation.  Examination of the right forearm 
revealed a healed scar over the volar aspect of the forearm.  
Neurological examination of both upper extremities was 
grossly within normal limits.  

VA peripheral nerves examination in October 1993 revealed 
that the veteran complained of decreased feeling on the tips 
of his fingers, except his thumb.  Also, he had a problem 
extending his right hand.  His pain had increased the last 
two years and the severity of his right arm spasm attacks 
have increased.  Examination of the upper extremities 
demonstrated motor strength was 5/5 all over except in his 
right hand muscle, which was 4.5/5.  He had decreased 
sensation over the tips of fingers, except his thumb.  The 
diagnosis was median nerve injury of the elbow, status post 
surgery. 

VA medical records from June to July 1994 revealed that the 
veteran was given a transcutaneous electrical nerve 
stimulation unit (TENS) for his forearm due to the chronic 
pain and interference with his work.  VA medical records from 
June 1997 through November 1997 show that the veteran 
continued to complain of constant pain and was diagnosed as 
having severe neuropathy.  EMG performed in October 1997 
indicated that the test showed evidence of chronic and acute 
denervation in median innervated muscles from pronator teres 
to abductor pollicis brevis.  The diagnosis was median 
neuropathy at least to the level of pronator teres with motor 
sensory involvement with demyclincating and axonal features.  

VA examination report in December 1997 indicated that since 
his second surgery, the veteran reported that he felt better 
for four to five months, but became progressively worse since 
then.  He complained of no feeling in his fingers with 
decreased function and difficulty lifting even four to five 
pounds.  He complained that squeezing his forearm caused 
pain.  He also stated the he receives poor relief with pain 
medication.  He takes Hydrocodone by mouth every six hours as 
need for pain. 

Examination showed general right muscle mass forearm size had 
decreased.  Muscle strength of the forearm and hand grip were 
5 out of 5 bilaterally.  He had a keloid surgical scar with 
no false attachments and had no complaints with the scar.  He 
had decreased vibratory sense from his right elbow to the 
fingers on the right.  Sensation to pinprick decreased mildly 
right forearm, hands, and fingers.  He had clumsiness with 
picking up a small object with his thumb and all fingers on 
the right.  The diagnosis was neuropathy right median nerve 
with residuals muscle atrophy forearm group VII and VIII, and 
decreased function fingers right hand.  

Upon review, the evidence demonstrates that the veteran has 
demonstrated chronic pain and spasm in his right arm and 
decreased sensation in his right fingers during the claims 
period.  The veteran's subjective complaints are clearly 
supported by the medical evidence, particularly the clinical 
findings from the private medical records, EMG report in 
October 1997, and VA examination report in December 1997.  
Further, despite having the August 1993 surgery, there was 
still objective clinical findings of decreased use of his 
right arm and a need to prescribe a TENS unit.  The Board 
acknowledges certain inconsistencies in the evidence 
regarding right arm strength.  However, the evidence of pain, 
numbness and impairment of basic right arm functions has been 
consistent and is supported by objective clinical findings.  
Based upon the above evidence, the Board finds that the 
veteran's right arm neuropathy creates a disability picture 
which more nearly approximates the criteria for a rating of 
40 percent for severe, incomplete paralysis of the minor 
median nerve under Code 8515.  38 C.F.R. § 4.7.  
     
The Board has also considered entitlement to a rating in 
excess of 40 percent, however, there is no evidence of 
complete paralysis in the records at any time during the 
claims period to warrant a higher rating under Code 8515.  
The Board notes that the veteran failed to appear to a 
scheduled VA examination report in February 2003.  There is 
also no evidence to warrant a higher rating under any other 
diagnostic code or a separate rating for the scar on his 
right arm.  Medical records show that the scar from the 
veterans two surgeries involving his service-connected right 
arm neuropathy were well-healed and without problems.  The 
Board finds that the evaluation of 40 percent, awarded above, 
approximately considers the veteran's level of disability 
both objectively demonstrated on clinical evaluation and 
subjective complaints of pain, spasm, and decreases 
sensation.  In sum, the Board finds that the veteran's 
service-connected right arm neuropathy warrants a 40 percent 
rating, but no higher, under Code 8515.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).    


ORDER

Entitlement to assignment of a disability evaluation of 40 
percent for right arm neuropathy is warranted.  To this 
extent, the appeal is granted subject to VA laws and 
regulations governing awards of monetary benefits.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

